

117 HR 5035 IH: Child Suicide Prevention and Lethal Means Safety Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5035IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Ms. Underwood (for herself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo authorize the Secretary of Health and Human Services to award grants to establish or expand programs to implement evidence-aligned practices in health care settings for the purpose of reducing the suicide rates of covered individuals, and for other purposes.1.Short titleThis Act may be cited as the Child Suicide Prevention and Lethal Means Safety Act.2.Grant program to address youth suicide and lethal means(a)In generalBeginning not later than 1 year after the date of the enactment of this Act, the Secretary shall award grants to eligible entities to establish or expand programs to implement evidence-aligned practices in health care settings for the purpose of reducing the suicide rates of covered individuals.(b)ApplicationAn eligible entity seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.(c)Eligible entityIn this section, the term eligible entity includes—(1)a State;(2)a State or local health department;(3)a professional membership organization that specializes in health care;(4)a hospital that serves covered individuals;(5)a nonprofit organization; or(6)an institution of higher education.(d)Use of fundsAn eligible entity that receives a grant under this section shall use the grant funds to establish or expand programs to educate or train health care providers as described in subsection (a), including education and training on—(1)identification of covered individuals who may be at a high risk of suicide or self-harm using validated, developmentally and age-appropriate, and evidence-aligned screening and risk assessment techniques;(2)communication with covered individuals and the family members or guardians of such individuals on lethal means safety and injury prevention, including the safe storage of firearms;(3)covered risk factors and the relationship of such factors to suicide and self-harm;(4)suicide prevention and intervention;(5)support strategies for covered individuals after the occurrence of a suicide or suicide attempt;(6)racial and ethnic disparities with respect to covered individuals who attempt suicide or self-harm, disaggregated by the age and gender of covered individuals;(7)methods and means used by covered individuals to attempt suicide and, with respect to such methods and means, best practices to ensure the safety of a covered individual, including safety plans and plans that address such methods and means;(8)State and Federal laws with respect to the use and possession of firearms;(9)communication strategies to discuss such laws with covered individuals and the family members or guardians of such individuals; and(10)procedures for referring covered individuals who may be at a high risk of suicide or self-harm to other health care providers, social services, or crisis resources.(e)Secure gun storage or safety devices(1)In generalAn entity receiving a grant under this section may use not more than 15 percent of the funds received through the grant to make secure gun storage or safety devices available at reduced or no cost to residences with at least one covered individual.(2)ApplicationIf an applicant for a grant under this section seeks to use the grant as described in paragraph (1), the applicant shall include in its application under subsection (b)—(A)a strategy to make secure gun storage or safety devices available at reduced or no cost to residences with at least one covered individual; and(B)information about the types of devices that will be so made available based on a demonstration of available information about the secure gun storage or safety device needs of the community or communities in which such residences are located.(3)CounselingA recipient of a grant under this section that chooses to use a portion of the grant as described in paragraph (1) shall provide appropriate counseling on the use of secure gun storage or safety devices to one or more individuals at each residence that receives such a device through funds made available through such grant.(f)Technical assistanceThe Secretary shall provide technical assistance to recipients of grants under this section and health care providers on best practices in implementing programs to educate or train health care providers on evidence-aligned practices for the purpose of reducing the suicide rates of covered individuals.(g)Report(1)By grantees(A)SubmissionEach eligible entity that receives a grant under this section shall submit, on an annual basis through fiscal year 2025, a report to the Secretary on the activities carried out through the grant.(B)Public availabilityThe Secretary shall make each report submitted under subparagraph (A) publicly available on the website of the Department of Health and Human Services.(2)By SecretaryNot later than the end of fiscal year 2025, the Secretary shall submit a report to the Congress that includes—(A)a summary of the reports submitted to the Secretary pursuant to paragraph (1); and(B)recommendations with respect to the implementation of evidence-aligned practices in health care settings to reduce the suicide rates of covered individuals.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for the period of fiscal years 2022 through 2025.3.Grant program to develop and integrate suicide prevention and lethal means safety curricula(a)In generalBeginning not later than 1 year after the date of the enactment of this Act, the Secretary shall award grants to eligible schools to develop and integrate in the curricula and continuing education programs of such schools the content described in subsection (d).(b)ApplicationAn eligible school seeking a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require.(c)PartnershipIn carrying out activities through a grant under this section, an eligible school may develop a partnership with—(1)a local health department;(2)such professional associations as the Secretary determines are appropriate;(3)a nonprofit organization; and(4)an institution of higher education.(d)Curricula contentThe content to be developed and integrated pursuant to subsection (a) shall address each of the following:(1)Lethal means safety and injury prevention, including—(A)safe storage of a firearm and ammunition; and(B)State and Federal laws that apply to the use and possession of a firearm.(2)Best practices that are evidence-aligned and culturally appropriate with respect to communicating with patients and the families of patients about lethal means safety and injury prevention.(3)Evidence-aligned strategies with respect to suicide prevention, intervention, and support to individuals after the occurrence of a suicide or suicide attempt, with an emphasis on—(A)covered individuals; and(B)individuals at a high risk of suicide.(4)Validated, developmentally and age-appropriate, and evidence-aligned screening and risk assessment techniques with respect to suicide and the use of a firearm.(5)Strategies to identify covered risk factors.(6)Methods or means used by a covered individual to attempt suicide and, with respect to such methods or means, best practices to ensure the safety of a covered individual, including safety plans and plans that address such methods and means.(e)Technical assistanceThe Secretary shall provide—(1)to eligible schools, technical assistance in applying for a grant under this section; and(2)to eligible schools receiving grants under this section, technical assistance in carrying out the activities funded through the grants.(f)Report(1)By grantees(A)SubmissionEach eligible school that receives a grant under this section shall submit, on an annual basis through fiscal year 2025, a report to the Secretary on the activities carried out through the grant.(B)Public availabilityThe Secretary shall make each report submitted under subparagraph (A) publicly available on the website of the Department of Health and Human Services.(2)By SecretaryNot later than the end of fiscal year 2025, the Secretary shall submit a report to the Congress that includes—(A)a summary of the reports submitted to the Secretary pursuant to paragraph (1); and(B)recommendations for curricula on suicide prevention.(g)Eligible school definedIn this section, the term eligible school means—(1)an accredited medical school;(2)an accredited school of nursing;(3)an accredited school with a—(A)physician assistant education program;(B)graduate or undergraduate program in mental or behavioral health; or(C)residency or fellowship program in health care; and(4)any other accredited school that specializes in health education, as determined by the Secretary, including for continuing education programs.(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for the period of fiscal years 2022 through 2025.4.Informational website(a)DevelopmentNot later than 1 year after the date of the enactment of this Act, the Secretary shall develop and maintain a website to inform covered individuals, the family members or guardians of such individuals, schools that educate health care providers, and health care providers on best practices with respect to suicide prevention and the use of firearms in suicide attempts by covered individuals.(b)UpdateThe Secretary shall update the information on the website developed under subsection (a) based on the reports submitted pursuant to sections (2)(f) and (3)(f).(c)ConsultationIn developing the website under subsection (a), the Secretary shall consult with—(1)the individuals and entities referred to in such subsection;(2)nonprofit organizations;(3)such professional associations as the Secretary determines are appropriate;(4)local health departments;(5)hospitals that serve covered individuals;(6)institutions of higher education;(7)the Department of Veterans Affairs;(8)Federal firearms license dealers and instructors; and(9)other individuals or entities, as determined by the Secretary.5.DefinitionsIn this Act:(1)Covered individualThe term covered individual means an individual who has not attained 26 years of age.(2)Covered risk factorsThe term covered risk factors means factors that increase the risk of suicide or self-harm with respect to a covered individual, including the following:(A)Alcohol abuse or other substance use disorder.(B)Sexual or physical abuse.(C)A diagnosis of a psychiatric condition associated with an increased risk of suicide or self-harm.(D)Being lesbian, gay, bisexual, trans­gen­der, or queer.(E)Being from a racial or ethnic group with a high rate of suicide or self-harm.(F)Previous attempts of suicide or self-harm.(G)Other factors supported by scientific evidence to be linked to an increased risk of suicide or self-harm, including family factors and bullying.(3)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.(5)Secure gun storage or safety deviceThe term secure storage or safety device has the meaning given to such term in subparagraphs (A) and (B) of section 921(a)(34) of title 18, United States Code.(6)StateThe term State means—(A)each of the 50 States;(B)the District of Columbia and any territory or possession of the United States;(C)Indian tribes and tribal organizations (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)); and(D)Urban Indian organizations (as such term is defined in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603)).